Name: Council Regulation (EU) 2018/147 of 29 January 2018 amending Regulation (EU) No 1370/2013 as regards the quantitative limitation for buying-in skimmed milk powder
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  processed agricultural produce;  prices;  international trade
 Date Published: nan

 31.1.2018 EN Official Journal of the European Union L 26/6 COUNCIL REGULATION (EU) 2018/147 of 29 January 2018 amending Regulation (EU) No 1370/2013 as regards the quantitative limitation for buying-in skimmed milk powder THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Public intervention stocks of skimmed milk powder in the Union were reported to be at 357 359 tonnes at the end of July 2017. An additional 22 710 tonnes were offered for buying-in at fixed price until the intervention period closed on 30 September 2017. (2) The milk and milk products sector is experiencing an unprecedented disconnection between fat and protein prices following particular high demand for butter. (3) Milk deliveries in the Union are expected to increase in 2018, resulting in an increase in production of butter and skimmed milk powder. (4) Raw milk prices to be paid to farmers in 2018 are likely to stay at a level which renders dairy farming remunerative because of the current strong demand for butter and cheese despite the relatively low prices commanded by dairy protein. (5) Those market elements create an exceptional situation for the year 2018 that needs to be specifically taken into account with regard to the operation of the public intervention mechanism for dairy products. (6) Article 3 of Council Regulation (EU) No 1370/2013 (1) sets a quantitative limitation for the buying-in of skimmed milk powder at the fixed price referred to in Article 2 of that Regulation. Once that limit is reached, buying-in is to be carried out by way of a tendering procedure to determine the maximum buying-in price. (7) In order to avoid skimmed milk powder being bought-in at a fixed price in a situation where this would not be in keeping with the objectives of the safety net, all public intervention for skimmed milk powder should be operated under a tendering procedure. To that end, the quantitative limitation for buying-in skimmed milk powder at fixed price should be set to zero for the year 2018. (8) Regulation (EU) No 1370/2013 should therefore be amended accordingly. (9) In order to ensure that the temporary measure provided for in this Regulation has an immediate impact on the market and to allow market operators to be informed in due time before the start of the next intervention campaign, this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 In Article 3(1) of Regulation (EU) No 1370/2013, the following subparagraph is added: By way of derogation from the first subparagraph, in the year 2018, the quantitative limitation for buying-in skimmed milk powder at fixed price shall be 0 tonnes.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 2018. For the Council The President R. PORODZANOV (1) Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (OJ L 346, 20.12.2013, p. 12).